Quillian, Chief Judge.
The defendant appeals his conviction for armed robbery. Held:
1. Error is enumerated on the failure to give the following requested charge: “I charge you that evidence of mere presence at a place of the offense is being committed with nothing to show the participation of the defendant in the illegal act is insufficient to *107authorize conviction.”
Decided January 27, 1982.
Samuel H. Harrison, for appellant.
W. Bryant Huff, District Attorney, Gerald W. Brown, Assistant District Attorney, for appellee.
In this case as in Muhammad v. State, 243 Ga. 404, 405 (1) (254 SE2d 356), the state’s evidence showed more than the mere presence of the defendant at the scene. Among other proof offered, the victim testified as to the defendant’s participation in this crime. Moreover, the trial judge thoroughly charged on reasonable doubt and circumstantial evidence.
Hence, our decision here is controlled by Muhammad v. State, 243 Ga. 404, supra, and we find no reversible error. See Murden v. State, 146 Ga. App. 51 (2) (245 SE2d 363); Lofton v. State, 157 Ga. App. 447 (1) (278 SE2d 94); Ousley v. State, 158 Ga. App. 186 (1) (279 SE2d 490).
2. The evidence was sufficient to sustain the verdict under the principles established by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.